We concur in the conclusion of the advisory master that the evidence establishes an abandonment of respondent by appellant under circumstances entitling her to separate maintenance. The allegation, made by appellant, that respondent has been guilty of a willful, continued and obstinate desertion, is not sustained by the proofs.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, DEAR, WELLS, JJ. 12.
For reversal — None.